Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 26, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145872                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  JORDAN B. MILLER,                                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145872
                                                                    COA: 308215
                                                                    Washtenaw CC: 08-002869-DM
  DANIEL A. MILLER,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 7, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 26, 2012                    _________________________________________
           s1023                                                               Clerk